DECISION
PER CURIAM:
Pursuant to his pleas, the accused was convicted of possession, use, and distribution of marihuana. He avers that the trial counsel’s argument, over timely objection, referring to his status as a security policeman constituted improper argument. We disagree.
The stipulation of fact reflects that the accused was a member of the 9th Security Police Squadron. During the period 15 June 1982 through 11 April 1983, the accused possessed, used, and distributed, via sharing, marihuana on divers occasions. All of the offenses occurred near the installation during “off-duty” hours. The stipulation of fact also reflects that two of the persons with whom the accused used marihuana were also security policemen.
The accused’s assigned duty was entry controller for Priority A and B restricted areas. While making findings for jurisdictional purposes, the military judge specifically found a connection between the accused’s duties and the offenses.
We agree with the military judge. The accused’s duties involved the distinct possibility of a recall in response to any number and kinds of events. In addition to rendering himself less fit to perform in the event of exigent circumstances, he aided two other security policemen in their abuse of marihuana. Accordingly, trial counsel’s argument was not improper or inflammatory. See generally Murray v. Haldeman, 16 M.J. 74 (C.M.A.1983); United States v. Trottier, 9 M.J. 337 (C.M.A.1980).
The findings of guilty and the sentence are
AFFIRMED.